Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 1 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a height-adjustable upright tube-cage unit according to the claim including a scaffolding, wherein the scaffolding is adjustable between a first detent position and a second detent position, wherein, in the first detent position, the inner cage is latched with the outer cage and the inner upright tube is latched with the outer upright tube, and wherein the upright tube is longitudinally displaceable within the cage, and in the second detent position, an upper cage part is latched with an upper upright tube part, and a lower cage part is latched with a lower upright tube part.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Manuel et al. (EP A 1795 660, Applicant Provided) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a cage, a telescopic upright tube which comprises an inner upright tube, and an outer upright tube, and is accommodated in a cage.
Diaz-Perez et al. (WO-A-01/25552, Applicant Provided) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a telescopic cage comprising an inner cage and an outer cage to adapt the unit to the height of the cistern.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754